Citation Nr: 9928203	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-13 729	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for osteochondroma of 
the cervical spine.

2.  Entitlement to service connection for scleroderma.

3.  Entitlement to service connection for reflux esophagitis.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1969.  
Additionally, he had prior reserve service which his DD Form 
214 shows as one year and five months of "other service."

The evidence on file shows that the veteran served in combat 
in the Republic of Vietnam as a corpsman with the United 
States Marine Corps.  He was wounded in action on 3 occasions 
and received the Bronze Star Medal with the Combat "V" for 
heroic actions.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the claims on appeal.

The veteran provided testimony at personal hearings held 
before the RO in September 1996, and before the undersigned 
Board Member in July 1999.  Transcripts of both hearings are 
of record.

As an additional matter, the RO has acknowledged that the 
veteran's service medical records are incomplete, and that 
efforts to obtain additional records have been unsuccessful.  
The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).


FINDINGS OF FACT

1.  The veteran was wounded in action on more than one 
occasion during combat in Vietnam; service connection has 
been established for residuals of shell fragment wounds as 
well as post-traumatic stress disorder.

2.  The evidence shows that the veteran received medical 
training during his military service, and he has testified 
that he is currently a licensed physician's assistant.

3.  The veteran has testified that he received multiple head 
and neck injuries during combat in Vietnam, but no pre- or 
post-service neck trauma.

4.  An osteochondroma in the veteran cervical spine was 
identified in 1995; the veteran's primary care physician has 
opined that the osteochondroma was very likely caused by the 
trauma of the veteran's combat injuries.

5.  No competent medical evidence is on file which refutes 
the opinion of the veteran's primary care physician regarding 
the link between in-service trauma and the osteochondroma of 
the veteran's cervical spine.

6.  Neither scleroderma nor reflux esophagitis are conditions 
recognized as being related to herbicide exposure.

7.  Scleroderma was first identified many years after the 
veteran's release from military service and no competent 
evidence is of record which tend to link scleroderma to any 
incident of the veteran's military service.

8.  Reflux esophagitis was first identified many years after 
the veteran's release from military service and no competent 
evidence is of record which tend to link reflux esophagitis 
to any incident of the veteran's military service.


CONCLUSIONS OF LAW

1.  The veteran's osteochondroma of the cervical spine was 
incurred during active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304(d) (1998); Arms v. West, 12 Vet. App. 188 (1999).

2.  The claim of entitlement to service connection for 
scleroderma is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for reflux 
esophagitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Of particular pertinence to this case, 38 U.S.C.A. § 1154(b), 
by relaxing the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims, 
specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
incurrence of a disease or injury -- that is, what occurred 
in service -- both as to the evidence that a claimant must 
submit in order to make such a claim well grounded and as to 
the evidence necessary in order for service connection of a 
disease or injury to be awarded.  See Caluza, supra; see also 
Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); 
Chipego v. Brown, 4 Vet. App. 102, 105 (1993); Sheets v. 
Derwinski, 2 Vet. App. 512, 515 (1992); Smith (Morgan) v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  Section 1154(b) 
provides:

In the case of any veteran who engaged in 
combat with the enemy in active service with 
a military, naval, or air organization of the 
United States during a period of war, 
campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-
connection of any disease or injury alleged 
to have been incurred in or aggravated by 
such service satisfactory lay or other 
evidence of service incurrence or aggravation 
of such injury or disease, if consistent with 
the circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such service, 
and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease 
may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for 
granting or denying service-connection in 
each case shall be recorded in full.

38 U.S.C.A. § 1154(b).  The regulation implementing section 
1154(b) is at 38 C.F.R. § 3.304(d).


In Collette v. Brown, the Court of Appeals for the Federal 
Circuit (hereinafter, "the Federal Circuit") stated:

[Section] 1154(b) sets forth a three-step, 
sequential analysis that must be undertaken 
when a combat veteran seeks benefits under 
the method of proof provided by the statute.  
As the first step, it must be determined 
whether the veteran has proffered 
"satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease."  38 U.S.C. § 1154(b).  As 
the second step, it must be determined 
whether the proffered evidence is "consistent 
with the circumstances, conditions, or 
hardships of such service."  Id.  The statute 
provides that if these two inquiries are met, 
the Secretary "shall accept" the veteran's 
evidence as "sufficient proof of service-
connection," even if no official record of 
such incurrence exists. . . . 

. . . . [A]s the third step of the analysis, 
it must be determined whether . . . service[ 
]connection [has been rebutted] by "clear and 
convincing evidence to the contrary."

Collette, 82 F.2d 389, 392-93 (Fed. Cir. 1996).  
Subsequently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), in 
Libertine v. Brown, 9 Vet. App. 521 (1996), held that an 
appellant's own statements taken together with published 
medical authorities did not provide the requisite medical 
evidence demonstrating a causal relationship between the 
claimed disability and service.  See also Turpen v. Gober, 10 
Vet. App. 536, 539 (1997) (holding that, absent medical-nexus 
evidence, there was "no reasonable possibility that 
consideration of § 1154(b) by the Board could change the 
outcome of the case on the merits"); Brock v. Brown, 10 Vet. 
App. 155, 162 ("reduced evidentiary burden provided for 
combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza, 7 Vet. App. at 507)); 
Cohen(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition"). 

In Arms v. West, the Court held that, pursuant to 38 U.S.C.A. 
§ 1154(b), once a combat veteran's claim for service 
connection of a disease or injury alleged to have been 
incurred in or aggravated in combat service is well grounded, 
then the claimant prevails on the merits unless VA produces 
"clear and convincing" evidence to the contrary, that is, 
unless VA comes forward with more than a preponderance of the 
evidence against the claim.  Arms, 12 Vet. App. 188, 196 
(1999).  Furthermore, the presumption of credibility 
continues at the merits adjudication stage in the absence of 
"clear and convincing" evidence to rebut a combat veteran's 
lay account of what occurred during service.  The Court held 
that absence of diagnosis or treatment of a particular injury 
or disease in a particular service record or records may not 
be used to rebut combat veteran's service connection claim by 
clear and convincing evidence at the merits-adjudication 
stage; rather, only an affirmative finding, including silence 
where a record purports to report on the existence of a 
particular condition or problem area, may be used to rebut 
the service-incurrence element of the claim.  Id. at 196-197.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1998).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (1998).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to a herbicide agent.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

I.  Osteochondroma of the Cervical Spine
 
Background.  The veteran's spine, as well as his head, face, 
neck and scalp were clinically evaluated as normal on service 
examinations conducted in October 1964, May 1965, and April 
1969.  However, his April 1969 separation examination did 
note scars on his right buttock, abdomen, right face, as well 
as multiple scars on his back and both legs.  None of these 
scars were identified on the prior examinations.  Also, on 
Reports of Medical History dated in October 1964 and May 
1965, the veteran reported that he had never had a tumor, 
growth, or cyst.  

Newspaper articles are on file which show that the veteran 
received multiple shrapnel wounds while serving in combat in 
the Republic of Vietnam.  

The veteran's DD Form 214 shows that he attended Basic 
Hospital Corps School, and Field Medical Service School.  
This document also shows that the veteran was awarded the 
Purple Heart Medal with two gold stars.

On file are private medical records which cover the period 
from July 1974 to July 1989.  These records primarily show 
treatment for right knee problems, including an injury that 
occurred following a motor vehicle accident in March 1975.  
However, these records also show that the veteran was treated 
for complaints of neck pain in November 1988.  Diagnosis was 
trapezius myofascitis.  Consequently, he was prescribed a 
soft cervical collar as well as medication.  In November 
1977, X-rays were taken of the cervical and thoracic spine.  
The cervical spine was negative for any disease or defect, 
and the overall impression was of a normal cervical and 
thoracic spine.  These records also indicate that additional 
X-rays were taken of the cervical spine in August 1978 due to 
scoliosis and acute torticollis.  However, no actual X-ray 
reports are on file from this period.

An October 1989 VA disability evaluation examination made no 
pertinent findings regarding the veteran's cervical spine.

In an April 1995 statement the veteran reported that a 
myelogram had revealed a tumor in his cervical spine.  
Further, he reported that dialogue with his physicians  
concerning this tumor indicated a high probability that it 
was caused by trauma to the head and neck area, probably many 
years earlier.  The veteran stated that the only head and 
neck trauma that he had received occurred when he was serving 
in combat during his military service.

The veteran submitted a copy of an in-service Narrative 
Summary for a period of hospitalization that occurred from 
July to September 1967.  This Narrative Summary reflects that 
the veteran was treated for shrapnel wound to the right 
medial buttock which occurred after he tripped a booby trap 
in the field.  It was noted that no other injuries were 
sustained.

Additional private medical records are on file from a Dr. 
Reilly and a Dr. Smith, which cover a period from December 
1987 to March 1993.  Among other things, these records show 
that the veteran sought treatment for neck pain in November 
1990.  The entries from this period note that the veteran 
sustained a neck injury at age 17 from an automobile 
accident.  It was indicated that the automobile rolled over 
and was demolished.  As a result of this accident, the 
veteran experienced neck pain and left arm weakness for about 
two months, and that it gradually got better.  A myelogram 
conducted in December 1992 revealed a tumor in the mid 
cervical spine, with a subluxation and apparent instability 
at the C5-6 level.  In January 1993, a halo ring was applied 
under local anesthesia, and the veteran was placed in 
traction to reduce the subluxation at C5-6.  This was 
satisfactorily reduced, and he underwent a partial corpectomy 
at the C5-6 level later that same month to allow for spinal 
canal decompression and an interbody fusion.  After a period 
of convalescence, he then underwent a cervical laminectomy 
and gross total excision of the spinal tumor.  A March 1993 
statement shows tissue diagnosis to be a benign calcifying 
pseudoneoplasm of the spine.

Also on file is a statement from Dr. Smith dated in March 
1995.  Dr. Smith noted that the veteran reported that he 
sustained neck injuries on two occasions in 1967, once as the 
result of a booby trap explosion and once as a result of a 
rocket explosion.  The veteran reported that he had been 
blown into the air and landed on his neck.  Dr. Smith noted 
that the veteran was subsequently found to have 
osteochondroma of the cervical spine which was related to 
trauma.  Dr. Smith opined that the "osteochondroma was very 
likely caused by [the veteran's] trauma in [Vietnam]."

Also submitted was a copy of a January 1990 article from the 
Journal of Neurosurgery entitled "Calcifying pseudoneoplasms 
of the neural axis."  This article reports, in part, that 
this lesion is probably reactive rather than neoplastic.  It 
was also stated that when the lesion was located along the 
spinal canal, the most likely possibilities were herniated 
disc material and synovial cyst, depending on location.  
Among lesions arising in the soft tissue and adjacent to the 
spinal cord, a herniated disc and a synovial cyst were the 
most likely possibilities.  This article also indicated that 
such lesions can develop years after the initial trauma.

In a December 1995 rating decision, the RO denied service 
connection for osteochondroma of the cervical spine, among 
other things.  The RO found that evidence on file did not 
support the veteran's contention that he sustained any head 
or neck trauma during his period of active service.  
Furthermore, the RO also noted that treatment records from 
November 1990 showed that the veteran sustained a neck injury 
at age 17 due to an automobile accident.

The veteran appealed the December 1995 rating decision to the 
Board.  In his July 1996 Notice of Disagreement, the veteran 
asserted that while he was in an automobile accident at age 
17, he was released from the hospital with good prognosis.  

In support of his claim, the veteran submitted a copy of a 
May 1963 private hospitalization report which summarized the 
treatment he received following his automobile accident.  
Final diagnoses from this hospitalization included multiple 
abrasions, face, arms and legs; as well as concussion of the 
brain.  There were no complications and associated diagnoses.  
Important manifestations (symptoms and complaints) included 
headache, and back pain.  No operations were performed, and 
the veteran's prognosis at discharge was found to be good.

At his September 1996 personal hearing, the veteran testified 
that he received no chronic disability from the pre-service 
automobile accident.  With respect to the notation in Dr. 
Smith's treatment records regarding this accident, the 
veteran testified that, at that time, he was reviewing all of 
the traumatic incidents where he may have been injured, 
including the injuries he received while in Vietnam, but that 
Dr. Smith stopped writing notes after the account of the 
automobile accident.  The veteran believed that the neck 
injury which caused his osteochondroma of the cervical spine 
occurred when he was injured by a booby trap in July 1967.  
He reviewed the circumstances of that injury.  Further, he 
stated that his head was whipped back because of the weight 
of the helmet, and that he was blown into the air and came 
down on the right side of his neck and shoulder.  He reported 
that while he was hospitalized for the shrapnel wounds, he 
did complain of neck pain and that X-rays were taken of his 
neck.  Additionally, he testified that he was wounded on 
several occasions after the July 1967 booby trap explosion, 
including a concussion.  This did not include the incidents 
of falling, diving, and jumping into foxholes due to constant 
shelling.  The veteran also recounted an injury that occurred 
when he fell while climbing a rope.  Additionally, he was 
injured from a fall when he was station on Vieques Island 
that occurred when he was trying to help a man who was 
trapped under an armored transport vehicle.  The veteran 
stated that he had experienced no head or neck trauma since 
his discharge from service, and that he had never been 
involved in violent or contact sports.  Moreover, he 
testified that he had given service medical records to Dr. 
Smith for review, including records from the July 1967 booby 
trap explosion, as well as his entry and discharge physical.

Also at this hearing, the veteran submitted an additional 
statement from Dr. Smith which was dated in September 1996.  
Dr. Smith reported that he had reviewed the veteran's May 
1963 hospital records, and concluded that the veteran's neck 
injuries, if any, as related to this automobile accident were 
minimal and not even mentioned in the hospital records he had 
reviewed.

In an October 1996 Statement of the Case, the RO confirmed 
and continued the denial of service connection for 
osteochondroma of the cervical spine.  The RO found that 
while the veteran's testimony supported the conclusion that 
his neck may have also been injured in the 1967 booby trap 
explosion, the record still lacked any medical verification 
that the injury actually resulted in a chronic disability 
without resort to speculation.  Regarding Dr. Smith's 
opinion, the RO found that while Dr. Smith related the 
osteochondroma to trauma, he did not furnish any evidence in 
support of that fact, nor any evidence tending to link the 
veteran's lesion to the 1967 trauma.  Further, it was noted 
that his treatment records from November 1990 recounted a 
pre-service neck injury that occurred when the veteran was 
17.  The RO concluded that since the record clearly showed no 
chronic neck disability during service, and no evidence of 
continuity for more than 20 years after service, it would be 
speculative to conclude on the basis of the current evidence 
that the osteochondroma was the result of presumed trauma in 
service.

At his July 1999 personal hearing, the veteran testified that 
the medical evidence showed that the osteochondroma of the 
cervical spine was related to trauma, and that the only neck 
trauma he experienced was during service.  He reiterated his 
account of the 1967 booby trap explosion, as well as the 
other injuries he experienced while on active duty.  The 
veteran stated that he had no post-service head or neck 
injuries.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
osteochondroma of the cervical spine is well-grounded.  As a 
general rule, the veteran's account of what occurred during 
service is presumed credible for the purpose of determining 
whether his claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (2996); King v. Brown, 5 Vet. App. 19, 21 
(1993).  The medical evidence clearly shows that the veteran 
had an osteochondroma of the cervical spine, and the opinion 
from Dr. Smith provides the requisite medical nexus.  Caluza 
at 506.

As mentioned above, in determining that the veteran's claim 
is well-grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  Generally, once the claim is found to be well 
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  However, the Court has held 
that in the case of a combat veteran, the presumption of 
credibility continues at the merits adjudication stage in the 
absence of "clear and convincing" evidence to rebut the 
veteran's lay account of what occurred during service.  Arms 
at 196.  Accordingly, in the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence, pursuant to the Court's 
guidance in Arms.  Equal weight is not accorded to each piece 
of material contained in a record; every item of evidence 
does not have the same probative value.  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

In the instant case, the Board notes that there is no 
evidence on file which specifically refutes the veteran's 
account of multiple in-service head and neck trauma.  
Further, as noted above, the RO has acknowledged that the 
veteran's service medical records are incomplete, and that 
subsequent efforts to obtain these records have been 
unsuccessful.  More importantly, the evidence clearly shows 
that the veteran incurred multiple shrapnel wounds while 
serving in combat, one of which involved a booby trap 
explosion in 1967.  Therefore, the Board finds that the 
veteran's account of in-service head and neck trauma is 
consistent with the rigors of combat, and that the record 
contains no "clear and convincing" evidence to refute these 
accounts.

The Board further notes that there is no medical evidence 
which specifically refutes the nexus opinion provided by Dr. 
Smith in his March 1995 statement.  The Court has long 
maintained that neither the Board nor the RO can reject 
medical evidence, or reach an opposite conclusion, based 
solely on its own unsubstantiated opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Although the RO 
found that Dr. Smith did not provide any basis for his 
conclusion, the Board notes that Dr. Smith's treatment 
records show he has been treating the veteran for a number of 
years, including for his osteochondroma of the cervical 
spine.  Further, the veteran testified that Dr. Smith had 
reviewed his service medical records.  Additionally, the 
medical treatise evidence submitted by the veteran indicated 
that osteochondroma can be due to trauma.  Consequently, the 
Board finds that the evidence on file shows a sufficient 
foundation for Dr. Smith to base his opinion.

With respect to the November 1990 notation concerning the 
veteran's pre-service automobile accident, the Board notes 
that Dr. Smith reported in his September 1996 statement that 
he had reviewed the medical records from this accident, and 
concluded that the veteran's neck injuries, if any, as 
related to this automobile accident were minimal and not even 
mentioned in the hospital records he had reviewed.  Moreover, 
the November 1990 notation was in Dr. Smith's own treatment 
records.  Therefore, the Board concludes that he must have 
been aware of this incident when he made his March 1995 nexus 
opinion.  Consequently, the Board finds that the pre-service 
automobile accident does not provide a basis upon which to 
refute Dr. Smith's nexus opinion.

Given the opinion from Dr. Smith, as well as the Court's 
holding in Arms, supra, the Board concludes that the veteran 
is entitled to a grant of service connection for 
osteochondroma of the cervical spine.

II.  Scleroderma

Background.  The veteran's skin was clinically evaluated as 
normal on service examinations conducted in October 1964, May 
1965, and April 1969.  Also, on Reports of Medical History 
dated in October 1964 and May 1965, the veteran stated that 
he had never had a tumor, growth, or cyst; nor boils; nor 
arthritis or rheumatism.  The service medical records on file 
show no treatment for or diagnosis of scleroderma during the 
veteran's period of active duty.

As mentioned above, private medical records are on file which 
cover a period from July 1974 to July 1989.  Records from 
March 1984 note that the veteran was in general good health 
until 1982/1983 when examination revealed diffuse thickening 
of the skin, and tightening of the hands, extremities, and 
face.  Records from July 1984 revealed skin thickening on the 
chest, thigh, hands, arms, and face.  Further, his fingers 
had scaling around the nails.  These records also contain a 
July 1989 statement from Dr. Smith.  Among other things, Dr. 
Smith noted that the veteran had developed scleroderma.  
Physical examination revealed, in part, tightness in the skin 
over the fingertips.  Diagnoses included scleroderma.  
Moreover, Dr. Smith opined that the veteran was partially 
disabled due to the scleroderma.

On the October 1989 VA disability evaluation examination, it 
was stated that in 1982 the veteran noted the onset of 
Raynaud's phenomenon.  In 1983, he noted swelling and 
tightness in his hands and reflux type symptoms.  At the time 
of the examination, he had been diagnosed with scleroderma 
for the past six or seven years.  His major problems involved 
severe pain and discoloration of his hands on exposure to 
cold.  Also, he had problems with nonhealing ulcers; 
arthralgias in his hands, knees, hips, and neck; multiple 
episodes of Raynaud's phenomenon on a daily basis; as well as 
very disabling fatigue.  It was further noted that during the 
past year the veteran had notice the onset of acute left hip 
pain.  He was diagnosed as having left hip sprain and was 
treated with bed rest.  At the time of the examination, the 
veteran was asymptomatic from this specific injury, but he 
did have some arthralgias in the left hip secondary to his 
scleroderma.  On physical examination, the examiner found, in 
part, definite sclerodactyly of the finger digits.  Diagnoses 
from this examination included progressive systemic sclerosis 
with residual skin changes, fatigue, severe Raynaud's 
Phenomenon, dyspnea on exertion and esophageal dysmotility.

A specific dermatology evaluation was also conducted as part 
of the October 1989 VA examination.  On this evaluation, it 
was noted that since 1983 the veteran had experienced 
Raynaud's phenomenon, then exertional dyspnea and shortness 
of breath, then hyper and hypopigmentation, then fatigue and 
severe restriction of range of motion and function of the 
hands, arms, and legs.  It was further noted that he had 
carried the diagnosis of progressive systemic sclerosis or 
scleroderma for a number of years.  The veteran was not 
receiving any specific treatment for his scleroderma at the 
time of this evaluation.  His major complaints were increased 
pigmentation, tightness of the skin, pain of the skin, 
ulceration of the digits, cold intolerance, muscle wasting, 
fatigue, and depression.  Following examination of the 
veteran, the examiner diagnosed progressive systemic 
sclerosis with the following findings: Raynaud's phenomenon 
by history; digital ulcerations of both hands; extensive 
tightening of the skin with tenderness and decrease in range 
of motion.  Moreover, the examiner stated that this was 
present in probably 50 to 60 percent of the skin.  Also, 
there was diffuse hyperpigmentation with some areas of 
hypopigmentation, producing evident disfigurement.  
Similarly, tightness around the mouth was producing evident 
disfigurement as well.  Additionally, there was hypertrophic 
skin lesions on 10 to 15 percent of the body, also producing 
disfigurement.

The December 1987 to March 1993 treatment records from Dr. 
Reilly and Dr. Smith note symptoms associated with the 
veteran's scleroderma on several occasions.  However, nothing 
in these treatment records related the scleroderma to the 
veteran's period of active duty.

In his March 1995 statement, Dr. Smith stated, in part, that 
the veteran had scleroderma, manifested by sclerodactyly and 
marked thinning of the skin over the fingers with 
ulcerations.  He had already lost several fingers due to 
amputations.  It was also stated that the veteran had 
relatively little in the way of systemic symptoms, and that 
he had been on Cuprimine to try to prevent any further 
deterioration of the skin.  Dr. Smith noted that the veteran 
had been exposed to Agent Orange on multiple occasions while 
he was in Vietnam.  Therefore, Dr. Smith opined that this 
"may be part of the reason that [the veteran] has 
scleroderma."

In the December 1995 rating decision, the RO denied service 
connection for systemic sclerosis with Raynaud's disease 
(also claimed as scleroderma).  The RO noted that scleroderma 
was not one of the conditions recognized as being due to 
herbicide exposure.  Additionally, the RO noted that the 
veteran was first found to have the condition many years 
after his discharge from service.  In regard to Dr. Smith's 
opinion, the RO found that he did not provide a basis to 
support his opinion, which was considered to be equivocal.  

At his September 1996 personal hearing, the veteran testified 
that he started experiencing scleroderma symptoms in 1981 or 
1982, and that he was first diagnosed with the condition in 
either late 1982 or early 1983.  

At his July 1999 personal hearing, the veteran testified that 
medical treatise evidence showed that scleroderma could be 
caused by exposure to certain chemical such as polyvinyl 
chloride, silica, asbestos, and others.  Therefore, the 
veteran theorized that his scleroderma may have been caused 
by his exposure to smoke while fighting a fire in 1966.  He 
also theorized that it may have been caused by his exposure 
to X-rays during service, or mustard gas during basic 
training.  Further, the veteran testified that he had read 
that the military had been firing radioactive shells onto 
Vieques Island.  Thus, his scleroderma may have been caused 
by that as well.  The veteran also theorized that the glue in 
his service poncho may have had one of the chemicals that 
cause scleroderma.  He also theorized that it may have been 
caused by the osteochondroma of the cervical spine.  The 
veteran testified that the auto-immune theory did not apply 
in his case.  Both the veteran and his wife acknowledged that 
not a lot was known about scleroderma, and that it was an 
uncommon condition.  It was also acknowledged that no 
rheumatologist or other specialist had examined him for the 
condition.  Moreover, it was indicated that the veteran was 
experiencing scleroderma symptoms prior to 1981, but he 
acknowledged that he did not first manifest these symptoms 
until years after his discharge from active duty.  

As an additional matter, it is noted that the veteran 
testified that he was a licensed physician's assistant.

Medical treatise evidence submitted into evidence at the July 
1999 hearing includes a pamphlet entitled "Understanding and 
Managing Scleroderma."  This pamphlet identifies 
scleroderma, or systemic sclerosis, as a chronic connective 
tissue disease generally classified as one of the rheumatic 
diseases.  It was noted that the disease had been called 
"progressive systemic sclerosis," but that use of that term 
had been discouraged.  The symptoms of scleroderma could be 
visible, as in the case where skin was affected, or 
invisible, as when internal organs were affected.  It was 
noted that scleroderma was not contagious, not infectious, 
not cancerous or malignant, and not hereditary.  However, 
while it was not inherited, some scientists felt that there 
may be a slight predisposition to it in families with a 
history of rheumatic diseases.  Regarding the causes of 
scleroderma, this pamphlet states that the exact cause or 
causes of scleroderma were still unknown.  It was noted that 
the disease process in scleroderma involved an overproduction 
of collagen, and that there were several theories on how the 
collagen was overproduced.  One was the "auto-immune 
theory," which suggested that the body's own immune system 
played a part.  For some reason, the immune system would be 
activated improperly, causing abnormal levels of cytokines to 
be produced.  These, in turn, would then mount an attack not 
against a foreign invader but against the body's own healthy 
tissues, stimulating an overproduction of collagen.  Another 
theory was the "vascular theory," which concerned blood 
vessels.  It was noted that damage to the blood vessels, 
especially the small ones, was typical in scleroderma.  
Injury to blood vessels would cause them to over-react to 
cold or stress.  These reactions could then cause further 
damage to the vessels themselves and to the organs which they 
supplied.  Additionally, the pamphlet stated that there might 
also be a connection between the build-up of excess collagen 
and blood vessel changes.  It was noted that studies were 
underway to determine exactly which factors caused damage to 
the blood vessels, the processes which take place, and their 
significance for prevention and treatment.  As an additional 
matter, the pamphlet also stated that Raynaud's phenomenon 
was the most common early symptom of scleroderma.

Another pamphlet was submitted by the veteran from the United 
Scleroderma Foundation.  This pamphlet stated, in part, that 
no one knew the cause of scleroderma, but that there were 
several theories being studied which involved different parts 
of the body.  This included the immune system, the vascular 
system, as well as connective tissue metabolism.  All of 
these were known to play a part in the disease mechanism.  It 
was noted that the appearance of scleroderma in several 
members of a family had been cited, but that the hereditary 
aspect had not been fully defined.  Moreover, it was noted 
that several occupations involving polyvinyl chloride had 
produced scleroderma-like symptoms in workers, while 
prolonged exposure to silica dust increased the risk of 
development of progressive systemic sclerosis.  Also, the 
drug bleomycin, which is used in treating cancer patients, 
had also produced scleroderma-like symptoms.  However, these 
symptoms seemed to be self-limiting, and disappeared after 
the drug treatment was stopped.  


Analysis.  Scleroderma is not one of the conditions 
associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  Although scleroderma is recognized as a chronic 
disease under 38 C.F.R. § 3.309(a), there is no evidence that 
this condition was present to a compensable degree within the 
first post-service year.  In fact, as stated above, the 
veteran has acknowledged that his scleroderma was not 
manifest until years after service.  Thus, the veteran is not 
entitled to service connection for scleroderma on a 
presumptive basis under these regulations.  Nevertheless, the 
veteran may still be entitled to a grant of service 
connection if all the evidence, including that pertinent to 
service, establishes that this condition was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

In the instant case, the Board finds that the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for scleroderma.

As a preliminary matter, the Board finds that the test for 
well groundedness as outlined in Savage, supra, does not 
apply in the instant case.  The veteran has acknowledged that 
he first began to manifest symptoms of scleroderma years 
after his discharge from active duty.  Therefore, competent 
medical evidence is necessary in order to well ground the 
veteran's claim.  See Grottveit at 93.

The medical evidence clearly shows that the veteran has 
scleroderma.  The evidence on file also clearly shows that 
the veteran served in combat while in the Republic of 
Vietnam.  However, pursuant to the holding of Colette, supra, 
the veteran is still required to present competent medical 
nexus evidence in order to well-ground his claim.

In Alemany v. Brown, 9 Vet.App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  

However, the Court has also made it clear that an award of 
service connection may not be based on resort to speculation 
or remote possibility.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also Perman v. Brown, 5 Vet. App. 237, 241 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (where 
a physician is unable to offer a definite causal relationship 
that opinion may not be utilized in establishing service 
connection as such an opinion is non-evidence).  For example, 
it has been specifically held that a medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish a plausible claim.  Bostain 
v. West, 11 Vet.App. 124, 127, quoting Obert v. Brown, 5 
Vet.App. 30, 33 (1993).

Pursuant to the holdings of Bostain and Obert, the Board 
finds that Dr. Smith's March 1995 opinion that the veteran's 
exposure to Agent Orange during active duty "may be part of 
the reason that [the veteran] has scleroderma," is too 
speculative to constitute competent medical nexus evidence.  
(Emphasis added.)  This is especially true given the fact 
that scleroderma is not one of the conditions recognized as 
being due to herbicide exposure.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

The Board notes that, in the instant case, the veteran has 
been identified as a licensed physician's assistant, with in- 
and post-service medical training.  This background may 
qualify the veteran as competent to testify regarding medical 
matters generally requiring medical expertise.  See Goss v. 
Brown, 9 Vet. App. 109, 115 (1996); cf. Black v. Brown, 10 
Vet. App. 279 (1997).  

Nevertheless, the Board finds that the veteran's opinions as 
to the etiology of his scleroderma, including those presented 
at the July 1999 personal hearing, are purely speculative.  
At his personal hearing, the veteran proffered numerous 
theories as to how his scleroderma might be related to 
service.  This includes the theory that the scleroderma is 
related to the osteochondroma of the cervical spine.  For the 
reasons stated above, the Board has determined that the 
veteran is entitled to a grant of service connection for the 
osteochondroma.  Pursuant to 38 C.F.R. § 3.310(a), service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  However, the veteran did not discuss this or any 
other theory with a degree of certainty by which to indicate 
that these opinions are anything other than pure speculation.  
Furthermore, both the veteran and his wife acknowledged that 
not a lot was known about scleroderma, and that it was an 
uncommon condition.  

With respect to the medical treatise evidence submitted by 
the veteran, the Board notes that the Court has held that a 
medical treatise which discusses the plausibility of a link 
between a current disability and the incurrence of an injury 
can be sufficient to meet the nexus requirement if the 
treatise evidence discusses the relationship between the two 
with a "degree of certainty such that . . . there is at least 
plausible causality based upon objective facts . . . "  
Wallin v. West, 11 Vet. App. 509, 514 (1998); citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  In the instant case, the 
medical treatise evidence submitted by the veteran states 
that the exact cause or causes of scleroderma is not known, 
but does present several possible theories.  Nothing in the 
treatise evidence tends to link the incurrence of the 
condition to the veteran's active service with any degree of 
certainty.

For the reasons stated above, the Board concludes that an 
award of service connection for scleroderma cannot be granted 
without resort to pure speculation.  Accordingly, the Board 
finds that the veteran's claim is not well grounded and must 
be denied.  Furthermore, since the veteran has not submitted 
the evidence necessary for a well-grounded claim, a weighing 
of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Reflux Esophagitis

Background.  The veteran's abdomen and viscera were 
clinically evaluated as normal on service examinations 
conducted in October 1964, May 1965, and April 1969.  Also, 
on Reports of Medical History dated in October 1964 and May 
1965, the veteran stated that he had never had stomach, 
liver, or intestinal trouble.  The service medical records on 
file show no treatment for or diagnosis of reflux 
esophagitis.

Neither the private medical records for the period from July 
1974 to July 1989, nor the records from Dr. Reilly and Dr. 
Smith for the period from December 1987 to March 1993, 
contain a competent medical opinion relating the veteran's 
reflux esophagitis to his period of active duty.  Further, 
Dr. Smith made no comments concerning the veteran's reflux 
esophagitis in either his March 1995 or his September 1996 
statement.

On the October 1989 VA disability evaluation examination, it 
was reported that in 1983, the veteran noted swelling and 
tightness in his hands and reflux type symptoms.  The veteran 
was bothered by a nocturnal choking sensation which was 
attributed to reflux esophagitis.  However, it was noted that 
he had been on pepcid which had markedly improved the 
problem.  He also experienced intermittent "frothy," 
floating stools, and it was noted that he had been diagnosed 
as having steatorrhea on occasion.  However, his weight had 
remained stable.  Moreover, his symptoms were noted to have 
markedly improved since he instituted elevating the head of 
his bed and not eating before going to sleep, as well as 
taking the pepcid.  Nevertheless, he also had some occasional 
problems with food seeming to hang up in his throat without 
frank pain.  Following examination of the veteran, the 
examiner's diagnoses included reflux esophagitis with 
residual dysphagia and dyspepsia; as well as progressive 
systemic sclerosis with residual skin changes, fatigue, 
severe Raynaud's Phenomenon, dyspnea on exertion and 
esophageal dysmotility.

In the December 1995 rating decision, the RO denied service 
connection for reflux esophagitis, among other things.  The 
RO found that the available scientific and medical evidence 
did not support the conclusion that the condition was 
associated with herbicide exposure.  Moreover, the RO found 
that the service medical records were negative for any 
complaint or treatment of reflux esophagitis.  In fact, the 
evidence showed that the veteran was treated for this 
condition many years after service.  No medical evidence had 
been submitted to show any relationship between the reflux 
esophagitis and exposure to herbicides.

It is noted that the medical treatise evidence submitted by 
the veteran shows that people with systemic scleroderma can 
develop esophageal dysfunction/digestive system and 
gastrointestinal tract problems.

The veteran did not provide testimony regarding his reflux 
esophagitis at his September 1996 personal hearing.

At his July 1999 personal hearing, the veteran testified that 
he thought his reflux esophagitis was a minor problem, and 
that it was well taken care of with medication.  He theorized 
that the disability might be due to either his osteochondroma 
or his scleroderma.  However, his wife did express concern 
about the disability.  She testified that while it had 
improved following his neck surgery, he still experienced 
problems with the reflux esophagitis, especially at night.  
Both the veteran and his wife testified that the reflux 
esophagitis could lead to serious complications.


Analysis. As a preliminary matter, the Board notes that 
reflux esophagitis is not recognized as being related to 
herbicide exposure under 38 C.F.R. § 3.309(e), nor is it 
recognized as a chronic disease under 38 C.F.R. § 3.309(a).  
Thus, the veteran is not entitled to a grant of service 
connection on a presumptive basis.  Nevertheless, the veteran 
may still be entitled to a grant of service connection if all 
the evidence, including that pertinent to service, 
establishes that this condition was incurred in service.  38 
C.F.R. § 3.303(d).

In the instant case, the Board finds that the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for reflux esophagitis.  

The October 1989 VA examination noted that the veteran first 
developed reflux esophagitis in 1983, which is many years 
after his discharge from active duty.  Therefore, the Board 
concludes that medical evidence is necessary to well ground 
the veteran's claim of service connection for reflux 
esophagitis.  See Grottveit at 93.

For the reasons stated above, the Board has determined that 
the veteran's background may qualify him as competent to 
testify regarding medical matters generally requiring medical 
expertise.  At his July 1999 personal hearing, the veteran 
theorized that his reflux esophagitis may be due to his 
osteochondroma of the cervical spine, or to his scleroderma.

As noted above, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

With respect to the theory that the reflux esophagitis may be 
due to the osteochondroma of the cervical spine, the Board 
finds that this contention is similar to the veteran's 
theories regarding the possible causes of his scleroderma.  
In short, the veteran did not discuss this theory with any 
degree of certainty by which to indicate that this opinion is 
anything other than pure speculation.  As stated above, 
service connection may not be granted based on resort to 
speculation or remote possibility.

The medical evidence on file does support the theory that the 
veteran's reflux esophagitis is related to his scleroderma.  
This is indicated by the findings of the October 1989 VA 
examination, as well as the medical treatise evidence 
submitted by the veteran.  See Wallin, supra.  However, for 
the reasons stated above, the Board has determined that the 
veteran is not entitled to a grant of service connection for 
his scleroderma.  Consequently, the veteran is not entitled 
to a grant of service connection on a secondary basis.  
38 C.F.R. § 3.310(a).

No other competent medical evidence is on file which would 
otherwise provide the requisite nexus between the veteran's 
current reflux esophagitis and his period of active duty.  
Caluza at 506.  Thus, since a grant of service connection for 
reflux esophagitis cannot be established without resort to 
pure speculation, the Board finds that the claim is not well 
grounded and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert, supra.

It is noted that the RO did not specifically deny either the 
veteran's scleroderma or reflux esophagitis claims on the 
basis of the claims being not well-grounded.  When the Board 
addresses in its decision a question that has not been 
addressed by the RO, such as whether or not the veteran's 
claim is well grounded, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether the veteran has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In light of the veteran's 
failure to meet the initial burden of the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision herein.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim.  However, 
VA may, dependent on the facts of the case, have a duty to 
notify the veteran of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).  In the instant case, the Board 
finds that the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground his scleroderma or reflux 
esophagitis claims.  McKnight v. Brown, 131 F.3d 1483 
(Fed.Cir. 1997); Epps, supra.


ORDER

Entitlement to service connection for osteochondroma of the 
cervical spine is granted.

Entitlement to service connection for scleroderma is denied.

Entitlement to service connection for reflux esophagitis is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

